

THIS INSTRUMENT AND THE RIGHTS AND OBLIGATIONS EVIDENCED HEREBY ARE SUBORDINATE
IN THE MANNER AND TO THE EXTENT SET FORTH IN THAT CERTAIN SUBORDINATION AND
INTERCREDITOR AGREEMENT DATED AS OF AUGUST 2, 2006 (AS AMENDED BY THE FIRST
AMENDMENT THERETO DATED AUGUST 23, 2007 AND THE SECOND AMENDMENT THERETO DATED
AS OF AUGUST 23, 2008, THE "SUBORDINATION AGREEMENT") AMONG LAMINAR DIRECT
CAPITAL, L.L.C. (AS SUCCESSOR TO LAMINAR DIRECT CAPITAL L.P.) L.P., PAC-VAN,
INC. (THE "COMPANY") AND LASALLE BANK NATIONAL ASSOCIATION (TOGETHER WITH ITS
SUCCESSORS AND ASSIGNS, THE "SENIOR AGENT"), TO THE INDEBTEDNESS (INCLUDING
INTEREST) OWED BY THE COMPANY PURSUANT TO THAT CERTAIN AMENDED AND RESTATED
CREDIT AGREEMENT DATED AS OF AUGUST 23, 2007 AMONG THE COMPANY, THE SENIOR AGENT
AND THE SENIOR LENDERS FROM TIME TO TIME PARTY THERETO (THE "LOAN AGREEMENT"),
AND THE OTHER LOAN DOCUMENTS (AS DEFINED IN THE LOAN AGREEMENT) AS SUCH LOAN
AGREEMENT AND OTHER LOAN DOCUMENTS MAY BE AMENDED, RESTATED, SUPPLEMENTED OR
OTHERWISE MODIFIED FROM TIME TO TIME AND TO INDEBTEDNESS REFINANCING THE
INDEBTEDNESS THEREUNDER AS CONTEMPLATED BY THE SUBORDINATION AGREEMENT; AND EACH
HOLDER OF THIS INSTRUMENT, BY ITS ACCEPTANCE HEREOF, IRREVOCABLY AGREES TO BE
BOUND BY THE PROVISIONS OF THE SUBORDINATION AGREEMENT.


AMENDED AND RESTATED
CONTINUING UNCONDITIONAL GUARANTY


This AMENDED AND RESTATED CONTINUING UNCONDITIONAL GUARANTY dated as of October
1, 2008 (the "Guaranty"), is executed by GFN NORTH AMERICA CORP, Delaware
corporation (the "Guarantor"), to and for the benefit of LAMINAR DIRECT CAPITAL,
L.L.C., a Delaware limited liability company, in its capacity as collateral
agent (the "Agent") for the Lenders under the Investment Agreement (as
hereinafter defined), whose address is 10000 Memorial Dr., Suite 500 Houston,
Texas 70024, and the Lenders party to the Investment Agreement. Capitalized
terms used but not defined herein shall have the meanings assigned in the
Investment Agreement.
 
WHEREAS, the Lenders have made certain financial accommodations to Pac-Van,
Inc., an Indiana corporation (the "Borrower"), whose address is 2995 South
Harding Street, Indianapolis, Indiana 46225, arising under and pursuant to that
certain Investment Agreement made and entered into as of August 2, 2006, among
the Borrower (as successor in interest to PVI Acquisition Corporation, an
Indiana corporation), Mobile Office Acquisition Corp., a Delaware corporation
("MOAC"), the Lenders from time to time party thereto and the Agent (as
successor to Laminar Direct Capital L.P.) (as amended by the First Amendment to
Investment Agreement and Waiver dated as of August 23, 2007 and the Second
Amendment to Investment Agreement dated as of August 23, 2008, the "Original
Investment Agreement") and as evidenced by the Notes;


WHEREAS, in connection with the transactions contemplated by the Original
Investment Agreement and as a condition precedent to the effectiveness of the
Original Investment Agreement and the obligations of the Lenders to make the
financial accommodations to the Borrower thereunder, the Lenders required that
MOAC, which as of the date thereof was the sole shareholder of the Borrower,
execute and deliver to the Agent, for the ratable benefit of the lenders, that
certain Continuing Unconditional Guaranty dated as of August 2, 2006 (the
"Original Subdebt Parent Guaranty");


WHEREAS, Pursuant to the Parent Merger Agreement, MOAC has agreed to consummate
a merger (the "Parent Merger") with the Guarantor in which the Guarantor will be
the surviving corporation and as a result of which the Guarantor shall (i)
assume all of the obligations and liabilities of MOAC, including becoming a
party to and assuming all of the obligations of MOAC under the Original Subdebt
Parent Guaranty and the other Loan Documents and (ii) acquire all of the assets
of MOAC, including all of the issued and outstanding Capital Stock of the
Borrower.
 

--------------------------------------------------------------------------------


 
WHEREAS, in connection with the transactions contemplated by the Parent Merger
Agreement, the parties to the Original Investment Agreement have agreed to amend
and restate the Original Investment Agreement in the form of that certain
Amended and Restated Investment Agreement dated as of the date hereof by and
among the Borrower, the Guarantor, the Lenders from time to time party thereto
and the Agent (as from time to time amended, modified, extended, renewed,
refinanced, or restated, the "Investment Agreement");


WHEREAS, as a result of the Parent Merger, the Guarantor has become the parent
of the Borrower, and desires the Lenders to consent to the Parent Merger and to
continue to extend credit to the Borrower pursuant to the Investment Agreement;


WHEREAS, the extension or continued extension of credit, as aforesaid, by the
Lenders is necessary and desirable to the conduct and operation of the business
of the Borrower and will inure to the financial benefit of the Guarantor;


WHEREAS, in connection with the transactions contemplated by the Parent Merger
Agreement, and as a condition precedent to the Agent's and the Lenders' consent
to the Parent Merger, entering into the Investment Agreement and continued
extension and continuation of credit by the Lenders to the Borrower under the
Investment Agreement and the Notes, the Lenders require that Guarantor affirm
its obligations under the Original Parent Guaranty for the ratable benefit of
the Lenders, and in connection therewith the parties wish to fully amend and
restate the Original Subdebt Parent Guaranty in the form of this Guaranty and  


WHEREAS, this Guaranty is given in replacement of and in substitution for the
Original Subdebt Parent Guaranty.


NOW, THEREFORE, FOR VALUE RECEIVED, it is agreed that the preceding provisions
and recitals are an integral part hereof and that this Guaranty shall be
construed in light thereof, and in consideration of advances, credit or other
financial accommodation heretofore afforded, concurrently herewith being
afforded or hereafter to be afforded to the Borrower by the Lenders, the
Guarantor hereby unconditionally and absolutely guarantees to the Lenders or
other person paying or incurring the same, irrespective of the validity,
regularity or enforceability of any instrument, writing, arrangement or credit
agreement relating to or the subject of any such financial accommodation, the
prompt payment in full of: (a) the Subdebt Obligations in full when due (whether
stated at maturity, as a mandatory prepayment, by acceleration or otherwise,
strictly in accordance with the terms thereof, plus (b) all costs, legal
expenses and attorneys’ and paralegals’ fees of every kind (including those
costs, expenses and fees of attorneys and paralegals who may be employees of the
Lenders, their respective parent or affiliates), paid or incurred by the Lenders
in endeavoring to collect all or any part of the Subdebt Obligations, or in
enforcing their rights in connection with any collateral therefor, or in
enforcing this Guaranty, or in defending against any defense, counterclaim,
setoff or crossclaim based on any act of commission or omission by the Lenders
with respect to the foregoing indebtedness, any collateral therefor, or in
connection with any Repayment Claim (as hereinafter defined), plus (c) interest
on the foregoing from and after demand from the Agent to the Guarantor for
payment of the foregoing, at a floating per annum rate of interest equal to four
percent (4.00%) over the Prime Rate (as hereinafter defined) (collectively, the
"Guaranteed Debt"). In addition, the Guarantor hereby unconditionally and
absolutely guarantees to the Lenders the prompt, full and faithful performance
and discharge by the Borrower of each of the terms, conditions, agreements,
representations and warranties on the part of the Borrower contained in any
agreement, or in any modification or addenda thereto or substitution thereof in
connection with any of the Guaranteed Debt.
 

--------------------------------------------------------------------------------


 
As used herein, "Prime Rate" shall mean the floating per annum rate of interest
which at any time, and from time to time, shall be most recently announced by
LaSalle Bank National Association as its Prime Rate, which is not intended to be
the lowest or most favorable rate of interest at any one time. The effective
date of any change in the Prime Rate shall for purposes hereof be the date the
Prime Rate is changed by LaSalle Bank National Association. The Agent shall not
be obligated to give notice of any change in the Prime Rate. The Prime Rate
shall be computed on the basis of a year consisting of 360 days and shall be
paid for the actual number of days elapsed.


Guarantor hereby represents and warrants to the Agent and each Lender that
Guarantor has not engaged in any activities other than acting as a holding
company for the Borrower and transactions incidental thereto and holds no assets
other than all of the issued and outstanding capital stock of the Borrower.
 
Guarantor shall not, directly or indirectly, (i) enter into any agreement
(including any agreement for incurrence or assumption of debt, any purchase,
sale, lease or exchange of any property or the rendering of any service),
between itself and any other Person (as defined in the Investment Agreement),
other than the Holdback Note, the Loan Documents to which it is a party, the
Senior Transaction Documents to which it is a party or as otherwise approved by
Agent in writing (collectively, the "Guarantor Documents"), (ii) engage in any
business or conduct any activity (including the making of any investment or
payment) or transfer any of its assets, other than the making of investments in
the Borrower existing on the date hereof, the performance of its obligations
under the Guarantor Documents in accordance with the terms thereof and the
performance of ministerial activities and the payment of taxes and
administrative fees or (iii) consolidate or merge with or into any other Person
other than pursuant to the Parent Merger. Guarantor shall preserve, renew and
keep its existence in full force and effect. The provisions of this paragraph
shall not preclude Guarantor from engaging in any other activities reasonably
incidental to its investment in the Borrower.
 
In case of any bankruptcy, reorganization, debt arrangement or other proceeding
under any bankruptcy or insolvency law, any dissolution, liquidation or
receivership proceeding is instituted by or against either the Borrower or the
Guarantor, or any default by the Guarantor of any of the covenants, terms and
conditions set forth herein, all of the Guaranteed Debt shall, without notice to
anyone, immediately become due or accrued and shall be payable by the Guarantor.
The Guarantor hereby expressly and irrevocably: (a) waives, to the fullest
extent possible, on behalf of itself and its successors and assigns (including
any surety) and any other person, any and all rights at law or in equity to
subrogation, reimbursement, exoneration, contribution, indemnification, set off
or to any other rights that could accrue to a surety against a principal, a
guarantor against a maker or obligor, an accommodation party against the party
accommodated, a holder or transferee against a maker, or to the holder of a
claim against any person, and which the Guarantor may have or hereafter acquire
against any person in connection with or as a result of the Guarantor’s
execution, delivery and/or performance of this Guaranty, or any other documents
to which the Guarantor is a party or otherwise; (b) waives any "claim" (as such
term is defined in the United States Bankruptcy Code) of any kind against the
Borrower, and further agrees that it shall not have or assert any such rights
against any person (including any surety), either directly or as an attempted
set off to any action commenced against the Guarantor by the Lenders or any
other person; and (c) acknowledges and agrees (i) that foregoing waivers are
intended to benefit the Lenders and shall not limit or otherwise affect the
Guarantor’s liability hereunder or the enforceability of this Guaranty, (ii)
that the Borrower and its successors and assigns are intended third party
beneficiaries of the foregoing waivers, and (iii) the agreements set forth in
this paragraph and the Lenders’ rights under this paragraph shall survive
payment in full of the Guaranteed Debt.
 

--------------------------------------------------------------------------------


 
Subject to the terms of the Intercreditor Agreement (as defined in the
Investment Agreement), (a) all dividends or other payments received by the
Lenders on account of the Guaranteed Debt, from whatever source derived, shall
be taken and applied by the Agent toward the payment of the Guaranteed Debt and
in such order of application as the Agent may, in its sole discretion, from time
to time elect and (b) the Agent shall have the exclusive right to determine how,
when and what application of payments and credits, if any, whether derived from
the Borrower or any other source, shall be made on the Guaranteed Debt and such
determination shall be conclusive upon the Guarantor.


This Guaranty shall in all respects be continuing, absolute and unconditional,
and shall remain in full force and effect with respect to the Guarantor until:
(i) written notice from the Agent to the Guarantor by United States certified
mail of its discontinuance as to the Guarantor; or (ii) until all Guaranteed
Debt created or existing before receipt of either such notice shall have been
fully paid. In the event of the dissolution of the Guarantor, this Guaranty
shall continue as to all of the Guaranteed Debt theretofore incurred by the
Borrower even though the Guaranteed Debt is renewed or the time of maturity of
the Borrower’s obligations is extended without the consent of the successors or
assigns of the Guarantor.


No compromise, settlement, release or discharge of, or indulgence with respect
to, or failure, neglect or omission to enforce or exercise any right against any
other guarantor shall release or discharge the Guarantor.


The Guarantor’s liability under this Guaranty shall in no way be modified,
affected, impaired, reduced, released or discharged by any of the following (any
or all of which may be done or omitted by the Lenders in their sole discretion,
without notice to anyone and irrespective of whether the Guaranteed Debt shall
be increased or decreased thereby): (a) any acceptance by the Lenders of any new
or renewal note or notes of the Borrower, or of any security or collateral for,
or other guarantors or obligors upon, any of the Guaranteed Debt; (b) any
compromise, settlement, surrender, release, discharge, renewal, refinancing,
extension, alteration, exchange, sale, pledge or election with respect to the
Guaranteed Debt, or any note by the Borrower, or with respect to any collateral
under Section 1111 or take any action under Section 364, or any other section of
the United States Bankruptcy Code, now existing or hereafter amended, or other
disposition of, or substitution for, or indulgence with respect to, or failure,
neglect or omission to realize upon, or to enforce or exercise any liens or
rights of appropriation or other rights with respect to, the Guaranteed Debt or
any security or collateral therefor or any claims against any person or persons
primarily or secondarily liable thereon; (c) any failure, neglect or omission to
perfect, protect, secure or insure any of the foregoing security interests,
liens, or encumbrances of the properties or interests in properties subject
thereto; (d) the granting of credit from time to time by the Lenders to the
Borrower in excess of the amount, if any, to which the right of recovery under
this Guaranty is limited (which is hereby expressly authorized); (e) any change
in the Borrower’s name or the merger of the Borrower into another corporation
effective as of the date hereof); (f) any act of commission or omission of any
kind or at any time upon the part of the Lenders with respect to any matter
whatsoever, other than the execution and delivery by the Agent to the Guarantor
of an express written release or cancellation of this Guaranty; or (g) the
payment in full of the Guaranteed Debt. The Guarantor hereby consents to all
acts of commission or omission of the Lenders set forth above and agrees that
the standards of good faith, diligence, reasonableness and care shall be
measured, determined and governed solely by the terms and provisions hereof.


In order to hold the Guarantor liable hereunder, there shall be no obligation on
the part of the Lenders, at any time, to resort for payment from the Borrower or
to anyone else, or to any collateral, security, property, liens or other rights
and remedies whatsoever, all of which are hereby expressly waived by the
Guarantor.
 

--------------------------------------------------------------------------------


 
The Guarantor hereby expressly waives diligence in collection or protection,
presentment, demand or protest or in giving notice to anyone of the protest,
dishonor, default, or nonpayment or of the creation or existence of any of the
Guaranteed Debt or of any security or collateral therefor or of the acceptance
of this Guaranty or of extension of credit or indulgences hereunder or of any
other matters or things whatsoever relating hereto.


The Guarantor waives any and all defenses, claims and discharges of the
Borrower, or any other obligor, pertaining to the Guaranteed Debt, except the
defense of discharge by payment in full. Without limiting the generality of the
foregoing, the Guarantor will not assert, plead or enforce against the Lenders
any defense of waiver, release, discharge in bankruptcy, statute of limitations,
res judicata, statute of frauds, anti-deficiency statute, fraud, incapacity,
minority, usury, illegality or unenforceability which may be available to the
Borrower or any other person liable in respect of any of the Guaranteed Debt, or
any setoff available against the Lenders to the Borrower or any such other
person, whether or not on account of a related transaction. The Guarantor
expressly agrees that the Guarantor shall be and remain liable for any
deficiency remaining after foreclosure of any mortgage or security interest
securing the Guaranteed Debt, whether or not the liability of the Borrower or
any other obligor for such deficiency is discharged pursuant to statute or
judicial decision.


To secure payment of the Guaranteed Debt, MOAC entered into a Pledge Agreement
dated as of August 2, 2006 in favor of the Agent. In continuation of such
security, and in replacement of such Pledge Agreement, Guarantor has executed an
Amended and Restated Pledge Agreement of even date herewith in favor of Agent,
and the Guarantor thereby and hereby grants to the Lenders a security interest
in all property of the Guarantor delivered concurrently herewith or which is
now, or at any time hereafter in transit to, or in the possession, custody, or
control of the Lenders, and all proceeds of all such property. The Guarantor
agrees that the Lenders shall have the rights and remedies of a secured party
under the Uniform Commercial Code in effect in New York from time to time, with
respect to all of the aforesaid property, including, without limitation thereof,
the right to sell or otherwise dispose of any such property. The Lenders may,
without demand or notice of any kind to anyone, apply or set off any balances,
credits, deposits, accounts, moneys or other indebtedness at any time credited
by or due from the Lenders to the Guarantor against the amounts due hereunder
and in such order of application as the Lenders may from time to time elect. Any
notification of intended disposition of any property required by law shall be
deemed reasonably and properly given if given in the manner provided by the
applicable statute. The Guarantor hereby assigns and transfers to the Lenders
any and all cash, negotiable instruments, documents of title, chattel paper,
securities, certificates of deposit, deposit accounts other cash equivalents and
other assets of the Guarantor in the possession or control of the Lenders for
any purpose.


THE GUARANTOR WAIVES EVERY DEFENSE, CAUSE OF ACTION, COUNTERCLAIM OR SETOFF
WHICH THE GUARANTOR MAY NOW HAVE OR HEREAFTER MAY HAVE TO ANY ACTION BY THE
LENDERS IN ENFORCING THIS GUARANTY. AS FURTHER SECURITY, ANY AND ALL DEBTS AND
LIABILITIES NOW OR HEREAFTER ARISING AND OWING TO THE GUARANTOR BY THE BORROWER,
OR TO ANY OTHER PARTY LIABLE TO THE LENDERS FOR THE GUARANTEED DEBT, ARE HEREBY
SUBORDINATED TO THE LENDERS’ CLAIMS AND ARE HEREBY ASSIGNED TO THE LENDERS. THE
GUARANTOR HEREBY AGREES THAT THE GUARANTOR MAY BE JOINED AS A PARTY DEFENDANT IN
ANY LEGAL PROCEEDING (INCLUDING, BUT NOT LIMITED TO, A FORECLOSURE PROCEEDING)
INSTITUTED BY THE LENDERS AGAINST THE BORROWER. THE GUARANTOR AND THE LENDERS,
AFTER CONSULTING OR HAVING HAD THE OPPORTUNITY TO CONSULT WITH COUNSEL, EACH
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE IRREVOCABLY THE RIGHT TO TRIAL BY
JURY WITH RESPECT TO ANY SUCH LEGAL PROCEEDING IN WHICH THE GUARANTOR AND THE
LENDERS ARE ADVERSE PARTIES. THIS PROVISION IS A MATERIAL INDUCEMENT TO THE
LENDERS GRANTING ANY FINANCIAL ACCOMMODATION TO THE BORROWER AND ACCEPTING THIS
GUARANTY.
 

--------------------------------------------------------------------------------


 
Should a claim (a "Repayment Claim") be made upon the Lenders at any time for
repayment of any amount received by the Lenders in payment of the Guaranteed
Debt, or any part thereof, whether received from the Borrower, the Guarantor
pursuant hereto, or received by the Lenders as the proceeds of collateral, by
reason of: (i) any judgment, decree or order of any court or administrative body
having jurisdiction over the Lenders or any of its property; or (ii) any
settlement or compromise of any such Repayment Claim effected by the Lenders, in
their sole discretion, with the claimant (including the Borrower), the Guarantor
shall remain liable to the Lenders for the amount so repaid to the same extent
as if such amount had never originally been received by the Lenders,
notwithstanding any termination hereof or the cancellation of any note or other
instrument evidencing any of the Guaranteed Debt.


The Lenders may, without notice to anyone, sell or assign the Guaranteed Debt,
or any part thereof, or grant participations therein, and in any such event each
and every immediate or remote assignee or holder of, or participant in, all or
any of the Guaranteed Debt shall have the right to enforce this Guaranty, by
suit or otherwise for the benefit of such assignee, holder, or participant, as
fully as if herein by name specifically given such right herein, but the Agent
shall have an unimpaired right, prior and superior to that of any such assignee,
holder or participant, to enforce this Guaranty for the benefit of the Lenders,
as to any part of the Guaranteed Debt retained by the Lenders.


Unless and until all of the Guaranteed Debt has been paid in full, no release or
discharge of any other person, whether primarily or secondarily liable for and
obligated with respect to the Guaranteed Debt, or the institution of bankruptcy,
receivership, insolvency, reorganization, dissolution or liquidation proceedings
by or against the Guarantor or any other person primarily or secondarily liable
for and obligated with respect to the Guaranteed Debt, or the entry of any
restraining or other order in any such proceedings, shall release or discharge
the Guarantor, or any other guarantor of the indebtedness, or any other person,
firm or corporation liable to the Lenders for the Guaranteed Debt.


All references herein to the Borrower and to the Guarantor, respectively, shall
be deemed to include any successors or assigns, whether immediate or remote, to
such corporation.


If this Guaranty contains any blanks when executed by the Guarantor, the Agent
is hereby authorized, without notice to the Guarantor, to complete any such
blanks according to the terms upon which this Guaranty is executed by the
Guarantor and is accepted by the Agent.


This Guaranty has been delivered to the Agent at its offices in Houston, Texas
and the rights, remedies and liabilities of the parties shall be construed and
determined in accordance with the laws of the State of New York.


TO INDUCE THE LENDERS TO GRANT FINANCIAL ACCOMMODATIONS TO THE BORROWER, THE
GUARANTOR IRREVOCABLY AGREES THAT ALL ACTIONS ARISING DIRECTLY OR INDIRECTLY AS
A RESULT OR IN CONSEQUENCE OF THIS GUARANTY SHALL BE INSTITUTED AND LITIGATED
ONLY IN COURTS HAVING SITUS IN THE CITY OF NEW YORK, NEW YORK. THE GUARANTOR
HEREBY CONSENTS TO THE EXCLUSIVE JURISDICTION AND VENUE OF ANY STATE OR FEDERAL
COURT LOCATED AND HAVING ITS SITUS IN NEW YORK, NEW YORK, AND WAIVES ANY
OBJECTION BASED ON FORUM NON CONVENIENS. THE GUARANTOR HEREBY WAIVES PERSONAL
SERVICE OF ANY AND ALL PROCESS, AND CONSENTS TO THE SERVICE OF PROCESS BY
CERTIFIED MAIL, RETURN RECEIPT REQUESTED, DIRECTED TO THE GUARANTOR AT THE
ADDRESS INDICATED IN THE AGENT’S RECORDS IN THE MANNER PROVIDED BY APPLICABLE
STATUTE, LAW, RULE OF COURT OR OTHERWISE. FURTHERMORE, THE GUARANTOR WAIVES ALL
NOTICES AND DEMANDS IN CONNECTION WITH THE ENFORCEMENT OF THE LENDERS’ RIGHTS
HEREUNDER, AND HEREBY CONSENTS TO, AND WAIVES NOTICE OF THE RELEASE, WITH OR
WITHOUT CONSIDERATION, OF THE BORROWER OR ANY OTHER PERSON RESPONSIBLE FOR
PAYMENT OF THE GUARANTEED DEBT, OR OF ANY COLLATERAL THEREFOR.
 

--------------------------------------------------------------------------------


 
Wherever possible each provision of this Guaranty shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Guaranty shall be prohibited by or invalid under such law, such
provision shall be ineffective to the extent of such prohibition or invalidity,
without invalidating the remainder of such provision or the remaining provisions
of this Guaranty.


It is agreed that the Guarantor’s liability is independent of any other
guaranties at any time in effect with respect to all or any part of the
Guaranteed Debt, and that the Guarantor’s liability hereunder may be enforced
regardless of the existence of any such other guaranties.


No delay on the part of the Agent in the exercise of any right or remedy shall
operate as a waiver thereof, and no single or partial exercise by the Agent of
any right or remedy shall preclude other or further exercise thereof, or the
exercise of any other right or remedy. No modification, termination, discharge
or waiver of any of the provisions hereof shall be binding upon the Agent,
except as expressly set forth in a writing duly signed and delivered on behalf
of the Agent.


The execution, delivery and performance of this Guaranty by the Guarantor are
within the corporate powers of the Guarantor, have been duly authorized by all
necessary corporate action on the part of the Guarantor and do not and will not
(i) require any consent or approval of the board of directors or stockholders of
the Guarantor which has not been obtained, (ii) violate any provision of the
articles of incorporation or bylaws of the Guarantor or of any law, rule,
regulation, order, writ, judgment, injunction, decree, determination or award
presently in effect having applicability to the Guarantor; (iii) require the
consent or approval of, or filing or registration with, any governmental body,
agency or authority, (iv) result in a breach of or constitute a default under,
or (v) result in the imposition of any lien, charge or encumbrance upon any
property of the Guarantor pursuant to, any indenture or other agreement or
instrument under which the Guarantor is a party or by which it or any of its
properties may be bound or affected other than liens, charges and encumbrances
arising under the Loan Documents. The officer or officers executing and
delivering this Guarantor for and on behalf of the Guarantor, is/are duly
authorized to so act. The Lenders, in extending financial accommodations to the
Borrower, are expressly acting and relying upon the aforesaid representations
and warranties.


This Guaranty: (i) is valid, binding and enforceable in accordance with its
provisions, and no conditions exist to the legal effectiveness of this Guaranty
as to the Guarantor; (ii) contains the entire agreement between the Guarantor
and the Lenders; (iii) is the final expression of their intentions; and (iv)
supersedes all negotiations, representations, warranties, commitments, offers,
contracts (of any kind or nature, whether oral or written) prior to or
contemporaneous with the execution hereof. No prior or contemporaneous
representations, warranties, understandings, offers or agreements of any kind or
nature, whether oral or written, have been made by the Lenders or relied upon by
the Guarantor in connection with the execution hereof.
 

--------------------------------------------------------------------------------


 
The term "Guarantor" as used herein shall mean all parties signing this
Guaranty, and the provisions hereof shall be binding upon the Guarantor, and
each one of them, and all such parties, their respective successors and assigns
shall be jointly and severally obligated hereunder. This Guaranty shall inure to
the benefit of the Lenders and their successors and assigns.


IN WITNESS WHEREOF, the Guarantor has executed and delivered this Continuing
Unconditional Guaranty as of the date set forth above.


GFN NORTH AMERICA CORP.,
a Delaware corporation
   
By:
/s/ John O. Johnson
Name:
John O. Johnson
Title:
Chief Operating Officer

 

--------------------------------------------------------------------------------


 